CROCKETT, Chief Justice
(dissenting).
The court’s opinion evades the issue which is the foundation of the case: i. e., the constitutionality of the ordinance.
Gold Cross in the court below challenged the validity of the ordinance. From an adverse ruling it took this appeal. I do not find anything in the record before this court to indicate that the question is moot. Subsequent to the judgment below, and after the appeal to this court, plaintiffs counsel lodged with this court an unsigned document titled “Affidavit” stating that Gold Cross has since obtained a certificate under the ordinance. There are two reasons why this court cannot properly let its decision turn upon that document. First, it is unsigned and therefore a nullity.1 Second, even if it were properly signed, it was not part of the case as decided by the trial court, is not properly part of the record here, and therefore cannot be the basis of our decision.2
It is further to be observed that even upon remand as indicated in the decision, a determination of the validity of the ordinance should be made by this court. It is indicated in the last paragraph of the opinion that Gold Cross may have suffered damages through the issuance of the preliminary injunction and remands the case for their assessment. The claim of Gold Cross for damages against Intermountain will involve determining whether the issuance of the injunction was justified. It was issued on the basis of the ordinance and alleged failure to comply therewith. Gold Cross contended below, and in this court, and undoubtedly will persist in contending that the ordinance was invalid, so whether it complied or not is immaterial. It has not abandoned that position in this case, and it should not be deprived of its right to do so. And this is true even if it may have elected to comply with sitch a challenged ordinance in the meanwhile in order to avoid burdensome sanctions or *368penalties.3 Under our rules of procedure, and our decisional law, it is our duty to rule on issues which will he essential to settle the rights of the parties upon a remand for further proceedings.4
For the foregoing reasons I regrettably am unable to agree with the court’s de-cisión. Nevertheless, in view of the agreement of the majority, it would serve no useful purpose for this dissent to treat the question as to the validity of the ordinance.
ELLETT, J., concurs in the dissenting opinion of CROCKETT, C. J.,

. See White v. Heber City, 82 Utah 547, 26 P.2d 333 (1933); Robins v. U. S., 345 F.2d 930 (9th Cir. 1965); Laurens County v. Keen, 214 Ga. 32, 102 S.E.2d 697 (1958); Baltimore and Potomac R. Co. v. Sixth Presbyterian Church, 91 U.S. 127, 23 L.Ed. 260 (1875).


. Tucker Realty, Inc. v. Nunley, 16 Utah 2d 97, 396 P.2d 410 (1964).


. That where part of controversy is resolved courts will determine other essential questions, see Heitmuller v. Stokes, 256 U.S. 359, 41 S.Ct. 552, 65 L.Ed. 990 (1921); Fiswick v. U. S., 329 U.S. 211, 67 S.Ct. 224, 91 L.Ed. 196 (1946); Compton v. Moore, 298 Ky. 763, 184 S.W.2d 83 (1944).


. See Rule 76(a), U.R.C.P.; and Johnson Corp. v. Peterson, 18 Utah 2d 260, 420 P.2d 615 (1966).